ACCEPTED
                                                                               01-15-00640-CV
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         10/7/2015 12:41:57 AM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                    Cause No. 01-15-00640-CV

                                                              FILED IN
                     IN THE COURT OF APPEALS           1st COURT OF APPEALS
                  FOR THE FIRST DISTRICT OF TEXAS          HOUSTON, TEXAS
                                                       10/7/2015 12:41:57 AM
                           AT HOUSTON
                                                       CHRISTOPHER A. PRINE
                                                                Clerk

             GREYSTONE MULTI-FAMILY BUILDERS, INC.,
                                                  Appellant,
                                  V.

                           TES ELECTRIC LP,
                                                  Appellee.

      APPELLANT GREYSTONE MULTI-FAMILY BUILDERS, INC.’S
               MOTION FOR LEAVE TO FILE BRIEF

RICHARD B. PHILLIPS, JR.                      J. MICHAEL BELL
State Bar No. 24032833                        State Bar No. 02079200
THOMPSON & KNIGHT LLP                         MEGAN H. SCHMID
One Arts Plaza                                State Bar No. 24074383
1722 Routh Street                             THOMPSON & KNIGHT LLP
Suite 1500                                    333 Clay Street
Dallas, Texas 75201                           Suite 3300
Phone: 214-969-1700                           Houston, Texas 77002
Fax: 214-969-1751                             Phone: 713-654-8111
rich.phillips@tklaw.com                       Fax: 713-654-1871
                                              michael.bell@tklaw.com
                                              megan.schmid@tklaw.com


                   COUNSEL FOR APPELLANT
             GREYSTONE MULTI-FAMILY BUILDERS, INC.




APPELLANT’S MOTION FOR LEAVE TO FILE BRIEF — PAGE 1
TO THE HONORABLE COURT OF APPEALS:

      1.    Pursuant to Rules 2, 10.5(b), and 38.6(d), Appellant Greystone

Multi-Family Builders, Inc. respectfully requests that the Court grant

leave to file its opening brief 18 minutes late.

      2.    Greystone’s brief was due on October 6, 2015.

      3.    When counsel for Greystone attempted to upload the brief

(with appendices) through efile.txcourts.gov on October 6, the

upload failed even though the file was smaller than the maximum file

size. Counsel for Greystone made repeated attempts to upload the

brief before midnight, but was unsuccessful. On several attempts, the

e-filing system did not even attempt to upload the brief and returned

an error saying that the file could not be larger than “0 MB.” Counsel

for        Greystone   attempted     to   contact   the     helpdesk   for

efile.txcourts.gov, but was unable to do so.

      4.    Counsel for Greystone then reduced the file size by deleting

some of the pages from the appendix. Just after midnight on October

7, the efile.txcourts.gov system finally accepted the uploaded file and

the brief was filed at 12:18 am on October 7.




APPELLANT’S MOTION FOR LEAVE TO FILE BRIEF — PAGE 1
   5.   Greystone requests that the Court grant leave to file its brief

because of the technical difficulties that Greystone’s counsel

encountered when trying to upload the brief. Moreover, the fact that

the brief was filed 18 minutes after midnight means that the late

filing will not cause any undue delay for the court or any harm to

Appellee TES Electric LP.

   6.   Counsel for Greystone has not been able to confer with

counsel for appellee at the time of this filing, but will attempt to do so

at the beginning of business hours on October 7. Greystone will file

an amended certificate of service after its counsel has conferred with

counsel for TES.

   WHEREFORE, Greystone respectfully requests that the Court direct

the clerk to accept and file Greystone’s opening brief even though it

was filed 18 minutes late. Greystone further requests general relief.




APPELLANT’S MOTION FOR LEAVE TO FILE BRIEF — PAGE 2
                                   Respectfully submitted,

                                   THOMPSON & KNIGHT LLP


                                   BY: /S/ Richard B. Phillips, Jr.
                                       Richard B. Phillips, Jr.
                                       State Bar No. 24032833
                                       rich.phillips@tklaw.com

                                   One Arts Plaza
                                   1722 Routh Street, Suite 1500
                                   Dallas, Texas 75201
                                   Phone: (214) 969-1700
                                   Fax: (214) 969-1751

                                        J. Michael Bell
                                        State Bar No. 02079200
                                        michael.bell@tklaw.com
                                        Megan H. Schmid
                                        State Bar No. 24074383
                                        megan.schmid@tklaw.com

                                   333 Clay Street, Suite 3300
                                   Houston, Texas 77002
                                   Phone: 713-654-8111
                                   Fax: 713-654-1871

                                   COUNSEL FOR APPELLANT
                                   GREYSTONE MULTI-FAMILY
                                   BUILDERS, INC.




APPELLANT’S MOTION FOR LEAVE TO FILE BRIEF — PAGE 3
                    CERTIFICATE OF CONFERENCE

      I have not been able to confer with counsel for Appellee TES
Electric LP because of the circumstances surrounding the filing of this
motion (as discussed above). As soon as I am able to confer with
counsel for TES, I will file an updated certificate of conference.

                             /s/ Richard B. Phillips, Jr.
                              Richard B. Phillips, Jr.


                      CERTIFICATE OF SERVICE

    On this 7th day of October, 2015, a true and correct copy of the
foregoing motion for leave to file brief has been served on the
following counsel for Appellee by electronic service:

Ashish Mahendru
Darren A. Braun
Mahendru, P.C.
639 Heights Boulevard
Houston, Texas 77007

                             /s/ Richard B. Phillips, Jr.
                               Richard B. Phillips, Jr.




APPELLANT’S MOTION FOR LEAVE TO FILE BRIEF — PAGE 4